Citation Nr: 0100003	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 22, 1992, 
for the assignment of a 20 percent disability rating for 
service-connected residuals of fracture, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the United 
States Air Force National Guard from October 1981 to May 
1982.  She had additional periods of active duty for training 
and inactive duty for training, including periods of active 
duty for training ending in July 1988 and June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington.  In a January 1996 decision, the RO granted 
entitlement to a 10 percent disability rating for service-
connected residuals of right wrist fracture, effective August 
23, 1995.  In a May 1996 decision, the RO admitted to clear 
and unmistakable error in the January 1996 decision and 
assigned an effective date of June 22, 1992.  Finally, in a 
January 1999 decision, the RO granted entitlement to a 20 
percent disability rating for the right wrist disability, 
effective June 22, 1992.

The Board recognizes that the veteran initially perfected an 
appeal of the RO's February 1993 assignment of a (then 
noncompensable) disability rating for her right wrist 
disability.  However, in a December 1998 letter, she withdrew 
that issue from appellate status, pending the assignment of a 
20 disability rating for that disability, a rating which was 
subsequently granted.  Therefore, that issue is no longer on 
appeal.  38 C.F.R. § 20.204(b)  (2000); Hamilton v. Brown, 4 
Vet. App. 528, 544  (1993) (A claimant may limit the scope of 
an appeal to less than maximum benefits by expressly 
indicating an intent that adjudication of certain specific 
claims not proceed at a certain point in time.).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The period of full-time active duty for training in which 
the veteran incurred her service-connected right wrist 
disability was from July 11, 1988, to July 15, 1988.

3.  The veteran's original claim for entitlement to service 
connection for residuals of fracture, right wrist, which 
provides the basis for this appeal, was received at the RO on 
October 5, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 
1992, for the assignment of a 20 percent disability rating 
for service-connected residuals of fracture, right wrist, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.6(a)-(c), 3.151, 3.155, 3.400(b)(2)(i)  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records and other documentation necessary 
to adjudicate this claim.  There is no indication in the 
record that there is any additional pertinent evidence that 
has not been associated with the claims file, and the Board 
finds she is not prejudiced by appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The law provides that the effective date for the award of VA 
disability compensation benefits is the day following 
separation from active service or date entitlement arose, if 
the claim is received within 1 year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i)  (2000).  "Separation 
from service" means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  Id.  
"Active service" includes full-time active duty for 
training in the military Reserves or National Guard during 
which an individual was disabled or died due to an injury or 
disease incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6(a)-(c)  (2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)).

II.  Analysis

In this case, the veteran is seeking an earlier effective 
date for the assignment of a 20 percent disability rating for 
a right wrist disability.

After review of all the evidence in the claims file, the 
Board finds that an effective date earlier than June 22, 
1992, is not warranted.  The law and facts are clear on this 
matter.

Service medical records, and the veteran's own lay 
statements, show that she fractured her right wrist on July 
11, 1988, during full-time active duty for training.  That 
period of full-time active duty training ended on July 15, 
1988.

The veteran's claim seeking entitlement to VA disability 
benefits for her right wrist was submitted on October 5, 
1992.

As stated above, the proper effective date is the day 
following the period of full-time active duty for training in 
which the right wrist disability occurred or the date 
entitlement arose, if the claim is received within 1 year 
from separation from that period of active duty for training.  
Otherwise, it is the later of the date entitlement arose or 
date of claim.  38 C.F.R. § 3.400(b)(2)(i)  (2000).

Since the veteran's claim was not received within 1 year from 
the date of separation from the period of full-time active 
duty for training during which she incurred her right wrist 
disability, i.e. July 15, 1988, the proper effective date to 
assign to her right wrist disability is either the date of 
claim or date entitlement arose, whichever is later.  Id.  
Here, the date of claim is October 5, 1992.  While it is 
clear that the veteran incurred her right wrist disability in 
1988, that fact is irrelevant to the current issue.  The 
effective date, by law, cannot be earlier than October 5, 
1992. 

The Board acknowledges that the RO assigned an effective date 
of June 22, 1992, a date several months prior to the October 
1992 claim.  It apparently did so based on the fact that the 
veteran incurred an injury to her right ankle at that time 
while on another, separate period of full-time active duty 
for training.  She was granted entitlement to service 
connection for residuals of that right ankle injury and the 
June 1992 effective date for that disability was apparently 
carried-over to the service-connected right wrist disability.  
While recognizing that the veteran's claim was not submitted 
until October 5, 1992, the only issue before the Board on 
appeal is whether she is entitled to an effective date 
earlier than June 22, 1992.  Since the Board finds no basis 
for an effective date prior to October 5, 1992, there is, 
obviously, no basis for an effective date prior to June 22, 
1992.

In making its decision, the Board has carefully considered 
the veteran's arguments to the effect that she would have 
submitted her claim earlier than October 1992, but for errors 
made by her military officers and supervisors.  She asserts 
that they told her that she had no entitlement to VA benefits 
until she retired and that they did not complete the proper 
forms to enable her to file for VA benefits.  However, these 
contentions, even if totally substantiated, have no bearing 
on this case.  The date she actually filed her claim is the 
dispositive fact.  A "claim" may be either a formal 
application, 38 C.F.R. § 3.151  (2000), or any informal 
communication or action indicating an intent to apply for VA 
benefits.  38 C.F.R. § 3.155 (2000).  In this case, there is 
nothing in the claims file prior to the October 5, 1992, 
application for VA compensation benefits suggesting an intent 
on the part of the veteran to apply for VA compensation 
benefits for a right wrist disability.

In light of the above, the Board must deny the veteran's 
claim.  The pertinent VA regulations, applied to the evidence 
of record, provide no basis for an effective date earlier 
than June 22, 1992.  No exceptions to the controlling legal 
criteria have been provided in the regulations and the Board 
must adhere to the limitations provided in the laws.  38 
U.S.C.A. § 7104(a)  (West 1991 & Supp. 2000).


ORDER

An effective date earlier than June 22, 1992, for the 
assignment of a 20 percent disability rating for service-
connected residuals of fracture, right wrist, is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

